 



Exhibit 10.1
Execution Copy
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
AMONG
ENCORE ACQUISITION COMPANY,
ENCORE OPERATING, L.P.,
ENCORE PARTNERS GP HOLDINGS LLC,
ENCORE PARTNERS LP HOLDINGS LLC,
ENCORE ENERGY PARTNERS GP LLC,
ENCORE ENERGY PARTNERS LP
AND
ENCORE ENERGY PARTNERS OPERATING LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     3  
   Section 1.1
  Terms     3   ARTICLE II CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS    
7  
Section 2.1
  Public Cash Contribution     7  
Section 2.2
  Payment of Transaction Expenses by the Partnership; Cash Contribution by the
Partnership to ENP Operating; Repayment of Indebtedness     7  
Section 2.3
  Contribution of Permian Basin Assets by Encore Operating to the Partnership  
  8  
Section 2.4
  Contribution of Permian Basin Assets by the Partnership to ENP Operating     8
 
Section 2.5
  Over-Allotment Option     8   ARTICLE III ASSUMPTIONS OF CERTAIN LIABILITIES;
INDEMNIFICATION     9  
Section 3.1
  Environmental Indemnification     9  
Section 3.2
  Limitations Regarding Environmental Indemnification     10  
Section 3.3
  Additional Indemnification     10  
Section 3.4
  Indemnification Procedures     11   ARTICLE IV TITLE MATTERS     12  
Section 4.1
  Encumbrances     12  
Section 4.2
  Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws     12  
ARTICLE V FURTHER ASSURANCES     14  
Section 5.1
  Further Assurances     14  
Section 5.2
  Other Assurances     14   ARTICLE VI EFFECTIVE TIME     15   ARTICLE VII
MISCELLANEOUS     15  
Section 7.1
  Order of Completion of Transactions     15  
Section 7.2
  Costs     15  
Section 7.3
  Headings; References; Interpretation     15  
Section 7.4
  Successors and Assigns     16  
Section 7.5
  No Third Party Rights     16  
Section 7.6
  Counterparts     16  
Section 7.7
  Governing Law     16  
Section 7.8
  Severability     16  
Section 7.9
  Amendment or Modification     16  
Section 7.10
  Integration     16  
Section 7.11
  Deed; Bill of Sale; Assignment     17  

SCHEDULES

     
Schedule A
  Assignment and Bill of Sale
Schedule B
  Leases
Schedule B-1
  Wells
Schedule B-2
  Surface Agreements
Schedule B-3
  Contracts

 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
          This Contribution, Conveyance and Assumption Agreement, dated
effective as of September 17, 2007, is entered into by and among Encore
Acquisition Company, a Delaware corporation (“EAC”), Encore Operating, L.P., a
Texas limited partnership (“Encore Operating”), Encore Partners GP Holdings LLC,
a Delaware limited liability company (“GP Holdings”), Encore Partners LP
Holdings LLC, a Delaware limited liability company (“LP Holdings”), Encore
Energy Partners GP LLC, a Delaware limited liability company (the “General
Partner”), Encore Energy Partners LP, a Delaware limited partnership (the
“Partnership”), and Encore Energy Partners Operating LLC, a Delaware limited
liability company (“ENP Operating”). The above-named entities are sometimes
referred to in this Agreement each as a “Party” and collectively as the
“Parties.” Capitalized terms used herein shall have the meanings assigned to
such terms in Section 1.1.
RECITALS
          WHEREAS, the General Partner and LP Holdings have formed the
Partnership pursuant to the Delaware Revised Uniform Limited Partnership Act
(the “Delaware LP Act”) for the purpose of engaging in any business activity
that is approved by the General Partner and that lawfully may be conducted by a
limited partnership organized pursuant to the Delaware LP Act;
          WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, each of the following actions has been taken prior to the
date hereof:
          1. EAC formed GP Holdings under the terms of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) and contributed $1,000 to GP
Holdings in exchange for all of the membership interests in GP Holdings;
          2. EAC formed LP Holdings under the terms of the Delaware LLC Act and
contributed $1,000 to LP Holdings in exchange for all of the membership
interests in LP Holdings;
          3. GP Holdings formed the General Partner under the terms of the
Delaware LLC Act and contributed $512 to the General Partner in exchange for all
of the membership interests in the General Partner;
          4. the General Partner and LP Holdings formed the Partnership under
the terms of the Delaware LP Act and the General Partner contributed $12 to the
Partnership in exchange for a 2% general partner interest in the Partnership and
LP Holdings contributed $588 to the Partnership in exchange for a 98% limited
partner interest in the Partnership;
          5. the Partnership formed ENP Operating under the terms of the
Delaware LLC Act and contributed $100 to ENP Operating in exchange for all of
the membership interests in ENP Operating;
          6. ENP Operating formed a Delaware limited liability company named
Encore Clear Fork Pipeline LLC (“Clear Fork”) under the terms of the Delaware
LLC Act and contributed $50 to Clear Fork in exchange for all of the membership
interests in Clear Fork;

1



--------------------------------------------------------------------------------



 



          7. EAC (through one or more subsidiaries) assigned to ENP Operating
all of its rights and duties under the Purchase Agreement (as defined herein)
relating to the Elk Basin Assets (as defined herein);
          8. EAC made a capital contribution to ENP Operating of $93,658,685
(98% through LP Holdings and the Partnership and 2% through GP Holdings, the
General Partner and the Partnership);
          9. EAC made a capital contribution of $120 million to EAP Operating,
Inc., a Delaware corporation (“EAP Operating”), which loaned all of such funds
to ENP Operating (the “EAP Operating Loan”);
          10. ENP Operating entered into the Credit Agreement (as defined
herein);
          11. ENP Operating acquired the Elk Basin Assets under the Purchase
Agreement in exchange for $328,358,685;
          12. EAC assigned put contracts with a value of $9,402,558 to ENP
Operating (98% through LP Holdings and the Partnership and 2% through GP
Holdings, the General Partner and the Partnership);
          13. the Partnership issued 550,000 management incentive units to
certain executives of the General Partner; and
          14. LP Holdings’ limited partner interest in the Partnership was
converted to 10,279,639 Common Units (as defined herein) and the General
Partner’s general partner interest was converted to 221,013 General Partner
Units (as defined herein);
          WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following shall occur:
          1. in connection with the Partnership’s initial public offering (the
“Offering”), the public, through the Underwriters (as defined herein), will
contribute $175,770,450 in cash to the Partnership, less the Underwriters’
discount of 6.625% and a structuring fee of 0.375%, in exchange for 9,000,000
Common Units representing a 37.4% limited partner interest in the Partnership
(such Common Units being hereinafter referred to as the “Firm Units”);
          2. the Partnership will use the proceeds from the Offering of the Firm
Units to (a) pay transaction expenses, which are estimated to be $3.8 million
(exclusive of the Underwriters’ discount and the structuring fee), and
(b) contribute the remaining approximately $172.0 million to ENP Operating,
which will use it to repay (i) a portion of the indebtedness outstanding under
the Credit Agreement, and (ii) all of the indebtedness under the EAP Operating
Loan, together with accrued interest;
          3. Encore Operating will contribute its interests in the Permian Basin
Assets (as defined herein) to the Partnership in exchange for 4,043,478 Common
Units (together with the Firm Units, the “Initial Closing Units”);

2



--------------------------------------------------------------------------------



 



          4. the Partnership will contribute its interests in the Permian Basin
Assets to ENP Operating in exchange for the continuation of its membership
interest in ENP Operating;
          5. LP Holdings will distribute a number of Common Units to EAC that is
equal to the excess of (a) 2% of the total number of Units outstanding
immediately following the issuance of the Initial Closing Units over (b) the
number of General Partner Units outstanding immediately prior to the issuance of
the Initial Closing Units (after rounding as provided herein, the “Initial
Distributed Units”) and, thereafter, EAC will contribute the Initial Distributed
Units to GP Holdings, who will further contribute such units to the General
Partner;
          6. upon receipt of the Initial Distributed Units, the General Partner
will exchange such units with the Partnership for an equal number of General
Partner Units in order to enable the General Partner to maintain its 2% general
partner interest in connection with the issuance of the Initial Closing Units;
          7. to the extent that the Underwriters exercise their over-allotment
option (the “Over-Allotment Option”) to purchase up to 1,350,000 Common Units
(the “Over-Allotment Units”), the Partnership will contribute the net proceeds
therefrom to ENP Operating, which will use such proceeds to repay a portion of
the indebtedness outstanding under the Credit Agreement;
          8. to the extent the Partnership issues Over-Allotment Units, LP
Holdings will distribute a number of Common Units to EAC that is equal to the
excess of (a) 2% of the total number of Units outstanding immediately following
the issuance of the Over-Allotment Units over (b) the number of General Partner
Units outstanding immediately prior to the issuance of the Over-Allotment Units
(after rounding as provided herein, the “Subsequent Distributed Units”) and,
thereafter, EAC will contribute the Subsequent Distributed Units to GP Holdings,
who will further contribute such units to the General Partner;
          9. upon receipt of Subsequent Distributed Units, the General Partner
will exchange such units with the Partnership for an equal number of General
Partner Units in order to enable the General Partner to maintain its 2% general
partner interest in connection with the issuance of the Subsequent Distributed
Units; and
          10. the organizational documents of the Parties will be amended and
restated as necessary to reflect the applicable matters set forth above and as
contained in this Agreement;
          NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE I
DEFINITIONS

Section 1.1   Terms.

          The following defined terms shall have the meanings given below:
          “Agreement” means this Contribution, Conveyance and Assumption
Agreement.

3



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
          “Assignment” means one or more Deed, Assignment and Bill of Sale
substantially in the form attached as Schedule A.
          “Clear Fork” has the meaning as set forth in the Recitals of this
Agreement.
          “Closing Date” means the date of the closing of the Partnership’s
initial public offering of Common Units.
          “Common Units” has the meaning as set forth in the Partnership
Agreement.
          “Conflicts Committee” means the Conflicts Committee of the General
Partner.
          “Covered Environmental Losses” is defined in Section 3.1.
          “Credit Agreement” means that certain Credit Agreement dated as of
March 7, 2007 by and among ENP Operating, the Partnership, Bank of America,
N.A., as administrative agent and L/C Issuer, Banc of America Securities LLC, as
sole lead arranger and sole book manager, and the other lenders party thereto.
          “Delaware LLC Act” has the meaning as set forth in the Recitals of
this Agreement.
          “Delaware LP Act” has the meaning as set forth in the Recitals of this
Agreement.
          “EAC” has the meaning as set forth in the opening paragraph of this
Agreement.
          “EAP Operating” has the meaning as set forth in the Recitals of this
Agreement.
          “EAP Operating Loan” has the meaning as set forth in the Recitals of
this Agreement.
          “Effective Time” means 12:01 a.m. Eastern Daylight Time on
September 17, 2007.
          “Elk Basin Assets” means the oil and natural gas properties and
related assets (including, but not limited to, the Elk Basin Gas Plant and the
Clear Fork pipeline) in or near the Elk Basin field in Park County, Wyoming and
Carbon County, Montana, that were acquired by ENP Operating under the terms of
the Purchase Agreement.
          “Encore Operating” has the meaning as set forth in the opening
paragraph of this Agreement.

4



--------------------------------------------------------------------------------



 



          “ENP Operating” has the meaning as set forth in the opening paragraph
of this Agreement.
          “Environmental Laws” means all federal, state and local laws,
statutes, rules, regulations, orders and ordinances, legally enforceable
requirements and rules of common law, now or hereafter in effect, relating to
the protection of the environment (including, but not limited to, any natural
resource damages, any generation, use, storage, treatment, Release or threatened
Release of Hazardous Substances, into the indoor or outdoor environment, and any
exposure of any Person or property to Hazardous Substances) including, without
limitation, the federal Comprehensive Environmental Response, Compensation, and
Liability Act, the Superfund Amendments Reauthorization Act, the Resource
Conservation and Recovery Act, the Clean Air Act, the Federal Water Pollution
Control Act, the Toxic Substances Control Act, the Oil Pollution Act, the Safe
Drinking Water Act, the Hazardous Materials Transportation Act and all other
environmental conservation and protection laws, each as amended from time to
time.
          “Firm Units” has the meaning as set forth in the Recitals of this
Agreement.
          “General Partner” has the meaning as set forth in the opening
paragraph of this Agreement.
          “General Partner Units” has the meaning as set forth in the
Partnership Agreement.
          “GP Holdings” has the meaning as set forth in the opening paragraph of
this Agreement.
          “Hazardous Substance” means (a) any substance that is designated,
defined or classified as a solid waste, hazardous waste, hazardous material,
pollutant, contaminant or toxic or hazardous substance or words of similar
meaning or impact, or that is otherwise regulated or as to which liability may
arise under any Environmental Law, including, without limitation, any hazardous
substance as such term is defined under the Comprehensive Environmental
Response, Compensation, and Liability Act, as amended, (b) petroleum, petroleum
products, crude oil, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other petroleum hydrocarbons, whether refined or
unrefined and (c) asbestos, whether in a friable or non-friable condition,
polychlorinated biphenyls or radon.
          “Indemnified Assets” means the Permian Basin Assets and the Elk Basin
Assets.
          “Indemnified Party” means each member of the Partnership Group and
each EAC Entity in their capacities as parties entitled to indemnification in
accordance with Article III.
          “Indemnifying Party” means each of EAC and the Partnership, as the
case may be, in their capacity as the parties from whom indemnification may be
required in accordance with Article III.
          “Initial Closing Units” has the meaning as set forth in the Recitals
of this Agreement.

5



--------------------------------------------------------------------------------



 



          “Initial Distributed Units” has the meaning as set forth in the
Recitals of this Agreement.
          “LP Holdings” has the meaning as set forth in the opening paragraph of
this Agreement.
          “Offering” has the meaning as set forth in the Recitals of this
Agreement.
          “Other Losses” is defined in Section 3.3(a).
          “Over-Allotment Option” has the meaning as set forth in the Recitals
of this Agreement.
          “Over-Allotment Units” has the meaning as set forth in the Recitals of
this Agreement.
          “Party” or “Parties” has the meaning as set forth in the opening
paragraph of this Agreement.
          “Partnership” has the meaning as set forth in the opening paragraph of
this Agreement.
          “Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of Encore Energy Partners LP, dated as of
September 17, 2007, to which reference is hereby made for all purposes of this
Agreement. No amendment or modification to the Partnership Agreement subsequent
to September 17, 2007 shall be given effect for the purposes of this Agreement
unless consented to by each of the Parties to this Agreement.
          “Partnership Group” means the General Partner, the Partnership and all
of their respective Subsidiaries.
          “Permian Basin Assets” means the assets listed on Schedules B, B-1,
B-2 and B-3 hereto and as described in the Assignment with respect thereto.
          “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
          “Purchase Agreement” means that certain purchase and sale agreement
dated January 16, 2007 among EAC and certain subsidiaries of Anadarko Petroleum
Corporation.
          “Registration Statement” means the registration statement on Form S-1
filed by the Partnership relating to the Offering.
          “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or disposing.

6



--------------------------------------------------------------------------------



 



          “Retained Assets” means the assets and investments owned by EAC and
any of its Affiliates that were not conveyed, contributed or otherwise
Transferred to the Partnership Group pursuant to this Agreement and other
documents relating to the transactions referred to in this Agreement, including,
without limitation, the replacements and natural extensions thereof.
          “Risk-Based Cleanup Criteria” are a risk-based cleanup criteria
authorized under applicable Environmental Law for remediation of a particular
property, taking into consideration the Partnership Group’s use of the property
being remediated and, if such property is not owned by the Partnership Group,
any contractual or other requirements imposed by the property owner.
          “Subsequent Distributed Units” has the meaning as set forth in the
Recitals of this Agreement.
          “Transfer” including the correlative terms “Transferring” or
“Transferred” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition (whether
voluntary, involuntary or by operation of law) of any assets, property or
rights.
          “Units” refers to Common Units, General Partner Units and management
incentive units.
          “Underwriters” means UBS Securities LLC, Lehman Brothers, Inc., A.G.
Edwards & Sons, Inc., Credit Suisse Securities (USA) LLC, Raymond James &
Associates, Inc. and RBC Capital Markets Corporation.
          “Voluntary Cleanup Program” means a program of the United States or a
state of the United States enacted pursuant to Environmental Laws which provides
for a mechanism for the written approval of, or authorization to conduct,
voluntary remedial action for the clean-up, removal or remediation of
contamination that exceeds actionable levels established pursuant to
Environmental Laws.
ARTICLE II
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Section 2.1   Public Cash Contribution.

          The Parties acknowledge a cash contribution by the public through the
Underwriters to the Partnership of $189,000,000 ($175,770,450 after the
Underwriters’ discount of 6.625% and a structuring fee of 0.375%) in exchange
for 9,000,000 Common Units representing a 37.4% limited partner interest in the
Partnership.

Section 2.2   Payment of Transaction Expenses by the Partnership; Cash
Contribution by the Partnership to ENP Operating; Repayment of Indebtedness.

          The Parties acknowledge (a) the payment by the Partnership, in
connection with the transactions contemplated hereby, of transaction expenses in
the amount of approximately $3.8 million (exclusive of the Underwriters’
discount and the structuring fee), and (b) the contribution by the Partnership
of its remaining cash of approximately $172.0 million as a capital

7



--------------------------------------------------------------------------------



 



contribution to ENP Operating, which agrees to use such contribution to repay
(i) a portion of the indebtedness outstanding under the Credit Agreement, and
(ii) all of the indebtedness under the EAP Operating Loan, together with accrued
interest.

Section 2.3   Contribution of Permian Basin Assets by Encore Operating to the
Partnership.

          Encore Operating hereby agrees to contribute, bargain, convey, assign,
transfer, set over and deliver to the Partnership its interests in the Permian
Basin Assets, as a capital contribution, pursuant to the Assignment and such
other additional instruments and agreements as may be necessary to affect same
in exchange for the issuance of 4,043,478 Common Units, and the Partnership
hereby accepts such contribution to the capital of the Partnership.

Section 2.4   Contribution of Permian Basin Assets by the Partnership to ENP
Operating.

          The Partnership hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to ENP Operating, its successors and
assigns, for its and their own use forever, the Permian Basin Assets in exchange
for a continuation of its membership interest in ENP Operating, and ENP
Operating hereby accepts the Permian Basin Assets as a contribution to the
capital of ENP Operating.

Section 2.5   Distribution and Exchange of Initial Closing Units .

          LP Holdings hereby agrees to distribute a number of Common Units to
EAC that is equal to the Initial Distributed Units; provided, that the total
number of Initial Distributed Units shall be rounded to the nearest whole unit
(and a 0.5 unit shall be rounded to the next higher unit). Upon receipt of the
Initial Distributed Units, EAC agrees to contribute the Initial Distributed
Units to GP Holdings, who agrees to further contribute the Initial Distributed
Units to the General Partner. Upon receipt of the Initial Distributed Units, the
General Partner agrees to exchange such units with the Partnership, and the
Partnership agrees to accept such exchange, for an equal number of General
Partner Units in order to enable the General Partner to maintain its 2% general
partner interest in connection with the issuance of the Initial Closing Units.

Section 2.6   Over-Allotment Option.

          The Parties acknowledge that in the event the Underwriters exercise
their Over-Allotment Option, the Partnership will contribute the net proceeds
therefrom to ENP Operating, which will use such proceeds to repay a portion of
the indebtedness outstanding under the Credit Agreement.

Section 2.7   Distribution and Exchange of Subsequent Closing Units .

          LP Holdings hereby agrees to distribute a number of Common Units to
EAC that is equal to the Subsequent Distributed Units; provided, that the total
number of Subsequent Distributed Units shall be rounded to the nearest whole
unit (and a 0.5 unit shall be rounded to the next higher unit). Upon receipt of
the Subsequent Distributed Units, EAC agrees to contribute the Subsequent
Distributed Units to GP Holdings, who agrees to further contribute the
Subsequent Distributed Units to the General Partner. Upon receipt of the
Subsequent Distributed Units, the General Partner agrees to exchange such units
with the Partnership, and the Partnership agrees to

8



--------------------------------------------------------------------------------



 



accept such exchange, for an equal number of General Partner Units in order to
enable the General Partner to maintain its 2% general partner interest in
connection with the issuance of the Over-Allotment Units.
ARTICLE III
ASSUMPTIONS OF CERTAIN LIABILITIES; INDEMNIFICATION

Section 3.1   Environmental Indemnification.

          Subject to Section 3.2, EAC shall indemnify, defend and hold harmless
the Partnership Group for a period of one (1) year after the Closing Date from
and against environmental claims, losses and expenses (including, without
limitation, court costs and reasonable attorneys’ and experts’ fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Partnership Group by reason of or arising out of:
     (a) any violation, or correction of any violation, of Environmental Laws
associated with the ownership or operation of the Indemnified Assets; or
     (b) any event or condition associated with the ownership or operation of
the Indemnified Assets (including, without limitation, the presence of Hazardous
Substances on, under, about or Releasing to or from the Indemnified Assets or
the Release of Hazardous Substances generated by the operation of the
Indemnified Assets at non-Indemnified Asset locations), including, without
limitation, (A) the cost and expense of any investigation, assessment,
evaluation, monitoring, containment, cleanup, abatement, repair, restoration,
remediation, or other corrective action required or necessary under
Environmental Laws, using Risk-Based Cleanup Criteria, if applicable, or to
satisfy any applicable Voluntary Cleanup Program, using Risk-Based Cleanup
Criteria, if applicable, (B) the cost or expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, using Risk-Based Cleanup
Criteria, if applicable, or to satisfy any applicable Voluntary Cleanup Program,
using Risk-Based Cleanup Criteria, if applicable, and (C) the cost and expense
for any environmental pre-trial, trial, or appellate legal or litigation support
work;
but only to the extent that such violation complained of under Section 3.1(a) or
such events or conditions included under Section 3.1(b) occurred or existed on
or before the date of this Agreement (collectively, “Covered Environmental
Losses”). Covered Environmental Losses shall not include any claim, loss or
expense arising from or related to the plugging and abandonment of wells
associated with the Indemnified Assets upon the determination that such well or
wells have reached its or their useful economic life. The term “plugging and
abandonment” as used herein shall mean all plugging, replugging, and abandonment
associated with the Indemnified Assets, or any portion thereof, and including,
but not limited to, all plugging and abandonment, associated removal, disposal
or restoration of the surface, site clearance and disposal of the wells,
structures and personal property located on or associated with the Indemnified
Assets, the removal or capping and burying of all associated flowlines, the
recontouring of the surface in accordance with applicable laws or the terms and
conditions of applicable leases, licenses, franchises or contracts, site
clearance and any disposal of related waste materials or Hazardous Substances of
the type ordinarily encountered in oil and gas

9



--------------------------------------------------------------------------------



 



operations, but “plugging and abandonment” shall not include investigation or
remediation of soil, groundwater, or surface water contamination (requiring
remediation or response action under applicable Environmental Laws) exceeding
the level of site restoration typically required for normal plugging and
abandonment activities.

Section 3.2   Limitations Regarding Environmental Indemnification.

          The aggregate liability of EAC in respect of all Covered Environmental
Losses under Section 3.1 shall not exceed $10.0 million, and EAC shall not have
any obligation under Section 3.1 until such Covered Environmental Losses exceed
$500,000, and then only to the extent such aggregate Covered Environmental
Losses exceed $500,000. Notwithstanding anything herein to the contrary, in no
event shall EAC have any indemnification obligations under Section 3.1 for
claims made as a result of additions to or modifications of Environmental Laws
promulgated after the Closing Date.

Section 3.3   Additional Indemnification.

     (a) In addition to and not in limitation of the indemnification provided
under Section 3.1, EAC shall indemnify, defend and hold harmless the Partnership
Group from and against any claims, losses and expenses (including, without
limitation, court costs and reasonable attorneys’ and experts’ fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Partnership Group (“Other Losses”) by reason of or arising out
of the following:
     (i) failure to convey good and defensible title to the Permian Basin Assets
to one or more members of the Partnership Group subject only to encumbrances
that do not materially adversely affect the value of the Permian Basin Assets or
the ability of the Partnership Group to operate the Permian Basin Assets in
substantially the same manner as they were operated immediately prior to the
Closing Date;
     (ii) events and conditions associated with the Retained Assets whether
occurring before or after the Closing Date; and
     (iii) all federal, state and local income tax liabilities attributable to
the operation of the Permian Basin Assets prior to the Closing Date, including
any such income tax liabilities of EAC and its Affiliates that may result from
the consummation of the formation transactions for the Partnership Group;
provided, however, that the Partnership Group shall not be entitled to the
indemnity in this Section 3.3(a) for Other Losses to the extent caused by gross
negligence, bad faith or fraud or willful misconduct of any member of the
Partnership Group or for Other Losses reserved on the books of the Partnership
Group as of the Closing Date; provided, further, that, in the case of clause
(i) above, such indemnification obligations shall terminate on the third
anniversary of the Closing Date, and in the case of clause (iii) above, such
indemnification obligations shall terminate after the expiration of any
applicable statute of limitations.

10



--------------------------------------------------------------------------------



 



     (b) In addition to and not in limitation of the indemnification provided
under the Partnership Agreement, the Partnership Group shall jointly and
severally indemnify, defend, and hold harmless EAC and its Affiliates from and
against any claims, losses and expenses (including, without limitation, court
costs and reasonable attorneys’ and experts’ fees) of any and every kind or
character, known or unknown, fixed or contingent, suffered or incurred by EAC or
its Affiliates by reason of or arising out of events and conditions associated
with the operation of the Indemnified Assets and occurring on or after the
Closing Date (other than Covered Environmental Losses, which are provided for
under Section 3.1), unless such indemnification would not be permitted under the
Partnership Agreement by reason of one of the provisos contained in
Section 7.7(a) of the Partnership Agreement.

Section 3.4   Indemnification Procedures.

     (a) The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under this Article III, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.
     (b) The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article III, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be, and does not include the admission of fault,
culpability or a failure to act, by or on behalf of such Indemnified Party.
     (c) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party, with respect to all aspects of the defense of any claims covered by the
indemnification under this Article III, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party of
any employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 3.4. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article III; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.

11



--------------------------------------------------------------------------------



 



     (d) In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons. For purposes
of calculating the aggregate liability of EAC under Section 3.1, EAC will be
deemed to have incurred any such liability when incurred or paid (and such
liability shall be applied toward the $10.0 million limitation on liability set
forth in Section 3.2), regardless of the status of any insurance claims in
respect thereof, and such liability (and the application thereof toward the
$10.0 million limitation on liability set forth in Section 3.2) will be reduced
when any insurance proceeds in respect thereof are actually received by EAC to
the extent that EAC is not required to pay such proceeds over to any members of
the Partnership Group.
     (e) The date on which notification of a claim for indemnification is
received by the Indemnifying Party shall determine whether such claim is timely
made.
ARTICLE IV
TITLE MATTERS

Section 4.1   Encumbrances.

     (a) Except to the extent provided in any other document executed in
connection with this Agreement or the Offering, the contribution and conveyance
(by operation of law or otherwise) of the Permian Basin Assets pursuant to this
Agreement are made expressly subject to all recorded and unrecorded liens (other
than consensual liens), encumbrances, agreements, defects, restrictions, adverse
claims and all laws, rules, regulations, ordinances, judgments and orders of
governmental authorities or tribunals having or asserting jurisdiction over the
Permian Basin Assets and operations conducted thereon or in connection
therewith, in each case to the extent the same are valid and enforceable and
affect the Permian Basin Assets, including all matters that a current survey or
visual inspection of the Permian Basin Assets would reflect.
     (b) To the extent that certain jurisdictions in which the Permian Basin
Assets are located may require that documents be recorded in order to evidence
the transfers of title reflected in this Agreement, then the provisions set
forth in Section 4.1(a) immediately above shall also be applicable to the
conveyances under such documents.

Section 4.2   Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws.

     (a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE PARTIES
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PERMIAN
BASIN ASSETS INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF
THE PERMIAN BASIN ASSETS

12



--------------------------------------------------------------------------------



 



GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS ON THE PERMIAN BASIN ASSETS, (B) THE INCOME TO BE DERIVED FROM THE
PERMIAN BASIN ASSETS, (C) THE SUITABILITY OF THE PERMIAN BASIN ASSETS FOR ANY
AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF
OR BY THE PERMIAN BASIN ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY
ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PERMIAN
BASIN ASSETS. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE PARTIES
ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO INSPECT THE PERMIAN
BASIN ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PERMIAN
BASIN ASSETS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY ANY OF THE
PARTIES. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, NONE OF THE PARTIES
IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PERMIAN BASIN ASSETS FURNISHED
BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN
ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR
THE OFFERING, EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE CONTRIBUTION OF THE PERMIAN BASIN ASSETS AS PROVIDED FOR
HEREIN IS MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE
PERMIAN BASIN ASSETS ARE CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF THE MATTERS
CONTAINED IN THIS SECTION. THIS SECTION SHALL SURVIVE SUCH CONTRIBUTION AND
CONVEYANCE OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION
HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO
BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE PERMIAN BASIN ASSETS
THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE,
EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING.
     (b) The contributions of the Permian Basin Assets made under this Agreement
are made with full rights of substitution and subrogation of the respective
Parties receiving such contributions, and all persons claiming by, through and
under such Parties, to the extent assignable, in and to all covenants and
warranties by the predecessors-in-title of the Parties contributing the Permian
Basin Assets, and with full subrogation of all rights accruing under applicable
statutes of limitation and all rights of action of warranty against all former
owners of the Permian Basin Assets.

13



--------------------------------------------------------------------------------



 



     (c) Each of the Parties agrees that the disclaimers contained in this
Section 4.2 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “grant,” “contribute,” “distribute,” “convey,”
“bargain,” “assign,” “transfer,” “deliver” or “set over” or any of them or any
other words used in this Agreement are hereby expressly disclaimed, waived or
negated.
     (d) Each of the Parties hereby waives compliance with any applicable bulk
sales law or any similar law in any applicable jurisdiction in respect of the
transactions contemplated by this Agreement.
ARTICLE V
FURTHER ASSURANCES

Section 5.1   Further Assurances.

          From time to time after the Effective Time, and without any further
consideration the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, or (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.

Section 5.2   Other Assurances.

          From time to time after the Effective Time, and without any further
consideration, each of the Parties shall execute, acknowledge and deliver all
such additional instruments, notices and other documents, and will do all such
other acts and things, all in accordance with applicable law, as may be
necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement. Without limiting the generality of the foregoing,
the Parties acknowledge that the Parties have used their good faith efforts to
attempt to identify all the assets being contributed to the Partnership Group as
required in connection with the Offering.
          However, it is possible that assets intended to be contributed to the
Partnership Group were not identified and therefore are not included in the
Permian Basin Assets. It is the express intent of the Parties that the
Partnership Group will own all assets necessary to operate the assets that are
identified on Schedules B, B-1, B-2 and B-3 to this Agreement and in the
Registration Statement. To the extent any assets were not identified but are
necessary to the operation of assets that were identified, then the intent of
the Parties is that all such unidentified assets are intended to be conveyed to
the appropriate members of the Partnership Group. To the extent such assets are
identified at a later date, the Parties shall take the appropriate actions
required in order to convey all such assets to the appropriate members of the
Partnership Group. Likewise, to the extent that assets are identified at a later
date that were not intended by the

14



--------------------------------------------------------------------------------



 



Parties to be conveyed as reflected in the Registration Statement, the Parties
shall take the appropriate actions required in order to convey all such assets
to the appropriate party.
ARTICLE VI
EFFECTIVE TIME
          Notwithstanding anything contained in this Agreement to the contrary,
none of the provisions of Article II or Article III of this Agreement shall be
operative or have any effect until the Effective Time, at which time all the
provisions of Article II or Article III of this Agreement shall be effective and
operative in accordance with Section 7.1 and this Article VI, without further
action by any Party.
ARTICLE VII
MISCELLANEOUS

Section 7.1   Order of Completion of Transactions.

          The transactions provided for in Article II of this Agreement (other
than Section 2.5) shall be completed immediately following the Effective Time in
the order set forth in Article II of this Agreement. The transactions provided
for in Section 2.5 of this Agreement shall be completed after those provided for
in Article II of this Agreement.

Section 7.2   Costs.

          Except for the transaction expenses set forth in Section 2.2, ENP
Operating shall pay all expenses, fees and costs, including sales, use and
similar taxes arising out of the contributions, conveyances and deliveries to be
made hereunder, and shall pay all documentary, filing, recording, transfer, deed
and conveyance taxes and fees required in connection therewith. In addition, ENP
Operating shall be responsible for all costs, liabilities and expenses
(including court costs and reasonable attorneys’ fees) incurred in connection
with the implementation of any conveyance or delivery pursuant to Article V of
this Agreement.

Section 7.3   Headings; References; Interpretation.

          All Article and Section headings in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any of the provisions hereof. The words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole, including, without limitation, all Schedules and Exhibits
attached hereto, and not to any particular provision of this Agreement. All
references herein to Articles, Sections, Schedules and Exhibits shall, unless
the context requires a different construction, be deemed to be references to the
Articles and Sections of this Agreement, and the Schedules and Exhibits attached
hereto, and all such Schedules and Exhibits attached hereto are hereby
incorporated herein and made a part hereof for all purposes. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The terms “include,” “includes,” “including” or words
of like import shall be deemed to be followed by the words “without limitation.”

15



--------------------------------------------------------------------------------



 



Section 7.4   Successors and Assigns.

          The Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.

Section 7.5   No Third Party Rights.

          The provisions of this Agreement are intended to bind the Parties as
to each other and are not intended to and do not create rights in any other
person or confer upon any other person any benefits, rights or remedies and no
person is or is intended to be a third party beneficiary of any of the
provisions of this Agreement.

Section 7.6   Counterparts.

          This Agreement may be executed in any number of counterparts, all of
which together shall constitute one agreement binding on the Parties.

Section 7.7   Governing Law.

          This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Texas applicable to contracts made and to be performed
wholly within such state without giving effect to conflict of law principles
thereof.

Section 7.8   Severability.

          If any of the provisions of this Agreement are held by any court of
competent jurisdiction to contravene, or to be invalid under, the laws of any
political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid, and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

Section 7.9   Amendment or Modification.

          This Agreement may be amended or modified from time to time only by
the written agreement of all the Parties. Each such instrument shall be reduced
to writing and shall be designated on its face as an amendment to this
Agreement.

Section 7.10   Integration.

          This Agreement and the instruments referenced herein supersede all
previous understandings or agreements among the Parties, whether oral or
written, with respect to its subject matter. This document and such instruments
contain the entire understanding of the Parties. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date of this
Agreement.

16



--------------------------------------------------------------------------------



 



Section 7.11   Deed; Bill of Sale; Assignment.

          To the extent required and permitted by applicable law, this Agreement
shall also constitute a “deed,” “bill of sale” or “assignment” of the assets and
interests referenced herein; provided that in such event, as regards the Permian
Basin Assets, any conflict between this Agreement and the Assignment shall be
construed in favor of the Assignment.
[SIGNATURE PAGE FOLLOWS]

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed by the
Parties as of the date first written above.

            ENCORE ACQUISITION COMPANY
      By:   /s/ Robert C. Reeves         Robert C. Reeves        Senior Vice
President, Chief Financial Officer and Treasurer     

            ENCORE OPERATING, L.P.
      By:   EAP Operating, Inc.,
its General Partner              By:   /s/ Robert C. Reeves           Robert C.
Reeves          Senior Vice President, Chief Financial Officer and Treasurer   
 

            ENCORE PARTNERS GP HOLDINGS LLC
      By:   /s/ Robert C. Reeves         Robert C. Reeves        Vice President,
Treasurer and Secretary     

            ENCORE PARTNERS LP HOLDINGS LLC
      By:   /s/ Robert C. Reeves         Robert C. Reeves        Vice President,
Treasurer and Secretary     

            ENCORE ENERGY PARTNERS GP LLC
      By:   /s/ Robert C. Reeves         Robert C. Reeves        Senior Vice
President, Chief Financial Officer and Treasurer   

18



--------------------------------------------------------------------------------



 



         

            ENCORE ENERGY PARTNERS LP
      By:   Encore Energy Partners GP LLC,         its General Partner         
    By:   /s/ Robert C. Reeves           Robert C. Reeves          Senior Vice
President, Chief Financial Officer and Treasurer     

            ENCORE ENERGY PARTNERS OPERATING LLC
      By:   /s/ Robert C. Reeves         Robert C. Reeves        Vice President,
Chief Financial Officer, Treasurer and Secretary     

19